Order, Supreme Court, New York County (Gomez, J.), entered April 30,1981 directing defendant husband to pay all rent and other charges incurred at a hotel by plaintiff wife from December 19, 1980 until final judgment in this action, unanimously modified, on the law and on the facts, to delete that part of the order directing payment of charges other than rent, and otherwise affirmed, without costs. In directing defendant husband to pay all rent payable on the wife’s accommodation at the Hotel Stanhope until the conclusion of this action, Special Term gave appropriate effect to the husband’s agreement to assume that obligation in the event of the circumstances that have in fact developed. *699However, we do not interpret the husband’s agreement to embrace the payment of charges other than rent and do not believe the facts justify the direction of such additional payments which are inherently within plaintiff wife’s power to expend at her will. The totality of the circumstances make this a particularly appropriate case for prompt determination. We note that in the agreement relied upon by plaintiff she agreed “to use due diligence to bring said action to a conclusion as rapidly as possible.” Settle order. Concur — Kupferman, J. P., Sandler, Carro and Lupiano, JJ.